         Case 4:20-cv-01164-BSM Document 7 Filed 12/04/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

VIRGINIA VIDAL GARCIA                                                           PLAINTIFF

v.                         CASE NO. 4:20-CV-01164-BSM

PARKER, et al.                                                              DEFENDANTS

                                          ORDER

       The proposed findings and recommendations (“RD”) from United States Magistrate

Judge Patricia S. Harris [Doc. No. 6] has been received. After carefully reviewing the

record, the RD is adopted. Garcia’s amended complaint is dismissed without prejudice for

failure to state a claim upon which relief may be granted. This dismissal counts as a “strike,”

within the meaning of 28 U.S.C. section 1915(g). An in forma pauperis appeal would not

be taken in good faith. 28 U.S.C. § 1915(a)(3).

       IT IS SO ORDERED this 4th day of December, 2020.



                                                     UNITED STATES DISTRICT JUDGE
